EXHIBIT 10.1

AMENDMENT NO. 3 TO

AMENDED AND RESTATED LICENSE AGREEMENT

This Amendment No. 3 to the Amended and Restated License Agreement (this
“Amendment No. 3”), is entered into by and between Immersion Software Ireland
Limited (“Immersion Ireland”), an Irish company and a wholly owned subsidiary of
Immersion Corporation, a Delaware corporation (“Immersion Corporation,” and
collectively with Immersion Ireland, “Immersion”), and Samsung Electronics Co.,
Ltd., a South Korean corporation with principal offices located at 416
Maetan-3dong, Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742 Korea for itself and
on behalf of its Affiliates (collectively “Samsung”), effective as of the date
that the last party executes this Agreement (the “Third Amendment Date”). This
Amendment No. 3 amends that certain Amended and Restated License Agreement,
effective as of January 1, 2013, by and between Immersion and Samsung, as
amended heretofore (the “Agreement”). Capitalized terms used, but not defined,
in this Amendment No. 3, shall have the same meaning ascribed to them in the
Agreement.

WHEREAS, the parties wish to amend the Agreement to grant licenses set forth in
the Agreement with respect to Samsung Branded Office Printers (as defined
herein) on the terms and conditions set forth in this Amendment No. 3.

NOW, THEREFORE, in accordance with Section 14.9 of the Agreement, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend the Agreement as follows:

1. Addition of Samsung Branded Office Printers to the Agreement.

a. Addition of Definitions. The parties hereby amend the Agreement by adding a
new Sections 1.75 and replacing the definition of Licensed TouchSense Device as
follows:

“1.75 “Samsung Branded Office Printers” shall mean office printers that are
marketed and sold under Samsung’s brand to end users of such products.””

“1.43 “Licensed TouchSense Device” shall mean a Samsung Branded Mobile Device
and/or a Samsung Branded Office Printer that incorporates Licensed Software in
compliance with the terms and conditions of this Agreement.””

This Amendment No. 3 supersedes all prior discussions and understandings between
the parties with respect to the matters set forth herein. Except as expressly
modified and amended in this Amendment No. 3, all other provisions of the
Agreement shall remain in full force and effect and unchanged and are ratified
hereby. In the event of any inconsistency or conflict between the Agreement and
this Amendment No. 3, the terms, conditions and provisions of this Amendment No.
3 shall govern and control. This Amendment No. 3 may be executed (including,
without limitation, by facsimile signature or PDF) in counterparts, with the
same effect as if the parties had signed the same document. Each counterpart so
executed shall be deemed to be an original, and all such counterparts shall be
construed together and shall constitute one agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorized representatives of the parties hereto have
signed this Amendment No. 3 effective as of the Third Amendment Date.

 

Immersion Software Ireland Limited   Immersion Corporation By:
                  /s/ LIAM GRAINGER                               By:
            /s/ Victor Viegas                                       Name:
          LIAM GRAINGER                                       Name:
          VICTOR VIEGAS                                 Title:
              DIRECTOR                                                  Title:
            President and CEO                                 Date signed:
              AUGUST 14, 2014                           Date signed:
        AUGUST 14, 2014                         Samsung Electronics Co., Ltd.  
By:             /s/ WON HYUN CHO                                     Name:
          WON HYUN CHO                                       Title:
            Director                                                         
Date signed:           August 12, 2014                                 

 

 

Amendment No. 3 to Amended and Restated License Agreement    Page 2 of 2